Exhibit 10.13

 



SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Protea Biosciences Group, Inc. (the
“Company”), and the undersigned (the “Subscriber”).

 

WITNESSETH:

 

WHEREAS, the Company is conducting a private offering (the “Offering”) for which
Laidlaw & Company (UK) Ltd. is acting as placement agent on a “best efforts”
basis (the “Placement Agent”), consisting of up to a maximum of $5,500,000 (the
“Maximum Offering”) of 20% original issue discount unsecured convertible
debentures (the “Debentures”)1, initially convertible into shares of the
Company’s common stock par value $0.001 per share (the “Common Stock”) at a
conversion price equal to $0.25, subject to adjustment (the “Conversion Price”),
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and/or Rule 506 promulgated thereunder; and

 

WHEREAS, in connection with the purchase of the Debentures, each Subscriber will
receive a three-year warrant (the “Warrant,” and together with the Debentures,
collectively, the “Securities”) to purchase such number of shares of Common
Stock of the Company equal to 75% of the number of shares of Common Stock
initially issuable upon conversion of the Debentures in this Offering at an
exercise price equal 30% (thirty) percent premium to conversion price, subject
to adjustment thereunder (the “Exercise Price”); and

 

WHEREAS, the Subscriber desires to purchase such number of shares of Common
Stock as set forth on the signature page hereof on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.           SUBSCRIPTION FOR SECURITIES AND REPRESENTATIONS BY SUBSCRIBER

 

1.1     Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to purchase from the Company, and
the Company subject to its rights to accept or reject this subscription, agrees
to sell to the Subscriber, such aggregate face amount of Debentures for the
aggregate purchase price as is set forth on the signature page hereof. The
purchase price is payable by wire transfer, to be held in escrow until the
conditions to closing are achieved, to Signature Bank, the escrow agent (the
“Escrow Agent”).

 

1.2     The Securities will be offered for sale until the earlier of October 31,
2016, subject to the right of the Company and the Placement Agent to mutually
extend the Termination Date to November 30, 2016 without notice to prospective
investors (the “Final Termination Date”). The Offering is being conducted on a
“best-efforts” basis.

 

1.3     The Company may hold an initial closing (“Initial Closing”) at any time
after a sum equal to or greater than one hundred thousand dollars ($100,000)
(the “Minimum Offering Amount”) has been raised. After the Initial Closing,
subsequent closings with respect to additional Securities may take place at any
time prior to the Final Termination Date as determined by the Company, with
respect to subscriptions accepted prior to the Final Termination Date (each such
closing, together with the Initial Closing, being referred to as a “Closing”).
The Company may elect to terminate the Offering at any time prior to the Final
Termination Date (the earlier of the date of any such termination or the Final
Termination date, the “Termination Date”). The last Closing of the Offering,
occurring on or prior to the Termination Date, shall be referred to as the
“Final Closing”. Any subscription documents or funds received after the Final
Closing will be returned, without interest or deduction. In the event that any
Closing does not occur prior to the Final Termination Date, all amounts paid by
the Subscriber shall be returned to the Subscriber, without interest or
deduction. 

 

 



1 The total face amount is up to $[                    ].

 

1 

 

 

1.4     The Subscriber recognizes that the purchase of the Securities involves a
high degree of risk including, but not limited to, the following: (a) the
Company has a limited operating history and requires substantial funds in
addition to the proceeds of the Offering; (b) an investment in the Company is
highly speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Securities is extremely limited; (e) in the event of a disposition, the
Subscriber could sustain the loss of its entire investment; (f) the Company has
not paid any dividends since its inception and does not anticipate paying any
dividends; and (g) the other risks associated with the Company’s business,
financial situation and the Offering set forth in the Company’s Confidential
Private Placement Memorandum, dated August 31, 2016 as such is amended and/or
supplemented on or after the date hereof (the “Private Placement Memorandum”).

 

1.5     At the time such Subscriber was offered the Securities, it was, and as
of the date hereof it is, and on each date on which it converts the Debentures
and/or exercises any Warrants it will be an “accredited investor” as defined in
Rule 501(a) under the Securities Act, as indicated by the Subscriber’s responses
to the questions contained in Article VII hereof, and that the Subscriber is
able to bear the economic risk of an investment in the Securities.

 

1.6     The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange or the
Subscriber has employed the services of a “purchaser representative” (as defined
in Rule 501 of Regulation D), attorney and/or accountant to read all of the
documents furnished or made available by the Company both to the Subscriber and
to all other prospective investors in the Securities to evaluate the merits and
risks of such an investment on the Subscriber’s behalf; (b) the Subscriber
recognizes the highly speculative nature of this investment; and (c) the
Subscriber is able to bear the economic risk that the Subscriber hereby assumes.

 

1.7     The Subscriber hereby acknowledges receipt and careful review of this
Agreement, the Private Placement Memorandum, including the form of Debenture
annexed as Exhibit A, thereto, the form of Warrant annexed as Exhibit B thereto,
and all other exhibits to the Private Placement Memorandum, including the
Company’s Annual Report on Form 10-K for the year ended 2015 and its Quarterly
Report on Form 10-Q for the fiscal quarter ended June 30, 2016 (collectively
referred to as the “Transaction Documents”), and has received any additional
information that the Subscriber has requested from the Company, and has been
afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Company concerning the
Company and the terms and conditions of the Offering; provided, however that no
investigation performed by or on behalf of the Subscriber shall limit or
otherwise affect its right to rely on the representations and warranties of the
Company contained herein, except to the extent that the Subscriber had actual
knowledge at the time of Closing that any such representation or warranty was
untrue.

 

2 

 

 

1.8     (a)          In making the decision to invest in the Securities, the
Subscriber has relied solely upon the information provided by the Company in the
Transaction Documents. To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Transaction Documents.

 

(b)          The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Securities by the Placement Agent with whom the
Subscriber had a prior substantial pre-existing relationship and (ii) it did not
learn of the offering of the Securities by means of any form of general
solicitation or general advertising, and in connection therewith, the Subscriber
did not (A) receive or review any advertisement, article, notice or other
communication published in a newspaper or magazine or similar media or broadcast
over television or radio, whether closed circuit, or generally available; or (B)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising.

 

1.9     The Subscriber hereby acknowledges that the Offering has not been
reviewed by the SEC nor any state regulatory authority since the Offering is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Regulation D. The Subscriber understands that the
Securities have not been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Securities unless they are registered under
the Securities Act and under any applicable state securities or “blue sky” laws
or unless an exemption from such registration is available.

 

1.10   The Subscriber understands that the Securities have not been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act that depends, in part, upon the Subscriber’s investment
intention and investment qualification. In this connection, the Subscriber
hereby represents that the Subscriber is purchasing the Securities for the
Subscriber’s own account for investment and not with a view toward the resale or
distribution to others; provided, however, that nothing contained herein shall
constitute an agreement by the Subscriber to hold the Securities for any
particular length of time and the Company acknowledges that the Subscriber shall
at all times retain the right to dispose of its property as it may determine in
its sole discretion, subject to any restrictions imposed by applicable law. The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Securities.

 

1.11   The Subscriber consents to the placement of a legend on any certificate
or other document evidencing the Securities and, when issued, the shares of
Common Stock issuable upon conversion of the Debentures (the “Conversion
Shares”) and exercise of the Warrant (the “Warrant Shares” and collectively with
the Conversion Shares, the “Shares”) that such securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. The Subscriber is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such Securities or the Shares.

 

1.12   The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.

 

3 

 

 

1.13   Such Subscriber understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law.
Furthermore, such Subscriber is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

1.14   The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Securities. This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.

 

1.15   If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

 

1.16   The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in Section 7.4
below.

 

1.17   To effectuate the terms and provisions hereof, the Subscriber hereby
appoints the Placement Agent as its attorney-in-fact (and the Placement Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of the Escrow Agreement by and between the Company, the Placement Agent and
Escrow Agent (the “Escrow Agreement”) including, without limitation, taking any
action on behalf of, or at the instruction of, the Subscriber and executing any
release notices required under the Escrow Agreement and taking any action and
executing any instrument that the Placement Agent may deem necessary or
advisable (and lawful) to accomplish the purposes hereof. All acts done under
the foregoing authorization are hereby ratified and approved and neither the
Placement Agent nor any designee nor agent thereof shall be liable for any acts
of commission or omission, for any error of judgment, for any mistake of fact or
law except for acts of gross negligence or willful misconduct. This power of
attorney, being coupled with an interest, is irrevocable while the Escrow
Agreement remains in effect.

 

1.18   The Subscriber agrees not to issue any public statement with respect to
the Subscriber’s investment or proposed investment in the Company or the terms
of any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.

 

1.19   The Subscriber understands, acknowledges and agrees with the Company that
this subscription may be rejected, in whole or in part, by the Company, in the
sole and absolute discretion of the Company, at any time before any Closing
notwithstanding prior receipt by the Subscriber of notice of acceptance of the
Subscriber’s subscription.

 

4 

 

 

1.20   The Subscriber acknowledges that the information contained in the
Transaction Documents or otherwise made available to the Subscriber is
confidential and non-public and agrees that all such information shall be kept
in confidence by the Subscriber and neither used by the Subscriber for the
Subscriber’s personal benefit (other than in connection with this subscription)
nor disclosed to any third party for any reason, notwithstanding that a
Subscriber’s subscription may not be accepted by the Company; provided, however,
that (a) the Subscriber may disclose such information to its affiliates and
advisors who may have a need for such information in connection with providing
advice to the Subscriber with respect to its investment in the Company so long
as such affiliates and advisors have an obligation of confidentiality, and (b)
this obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).

 

1.21   The Subscriber will indemnify and hold harmless the Company and the
Placement Agent and, where applicable, their respective directors, officers,
employees, agents, advisors, affiliates and shareholders, and each other person,
if any, who controls any of the foregoing (collectively, the “Issuer Indemnified
Parties”) from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) (a “Loss”) arising out of or based upon any
representation or warranty of the Subscriber contained herein or in any document
furnished by the Subscriber to the Company and/or the Placement Agent in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber herein or therein; and if for any reason (other than a final
non-appealable judgment finding any Issuer Indemnified Party liable for losses,
claims, damages, liabilities or expenses for its gross negligence or willful
misconduct) the foregoing indemnity is unavailable to an Issuer Indemnified
Party or insufficient to hold an Issuer Indemnified Party harmless, then the
Subscriber shall contribute to the amount paid or payable by an Issuer
Indemnified Party as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company or the Placement agent, as applicable, on the one hand
and the Subscriber on the other, but also the relative fault of the Issuer or
the Placement Agent, as applicable, on the one hand and the Subscriber on the
other, as well as any relevant equitable considerations; provided, however, that
the Subscriber shall not be liable to indemnify any Issuer Indemnified Parties
under this Section or to contribute to the amount paid or payable by all Issuer
Indemnified Parties under this Section in an amount under both such provisions
that in the aggregate exceeds the Subscriber’s aggregate purchase price tendered
hereunder.

 

II.          REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

2.1     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own and
use its properties and its assets and conduct its business as currently
conducted. Each of the Company’s subsidiaries identified on Schedule 2.1 hereto
(the “Subsidiaries”) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation with the
requisite corporate power and authority to own and use its properties and assets
and to conduct its business as currently conducted. Neither the Company, nor any
of its Subsidiaries is in violation of any of the provisions of their respective
articles of incorporation, by-laws or other organizational or charter documents,
including, but not limited to the Charter Documents (as defined below). Each of
the Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the
Securities and/or this Agreement, (ii) material adverse effect on the results of
operations, assets, business, condition (financial and other) or prospects of
the Company and its Subsidiaries, taken as a whole, or (iii) material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under the Transaction Documents (any of (i), (ii) or
(iii), a “Material Adverse Effect”).

 

5 

 

 

2.2     Capitalization and Voting Rights. The authorized, issued and outstanding
capital stock of the Company is as set forth in Transaction Documents and all
issued and outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable. Except as set forth in Transaction
Documents hereto, (i) there are no outstanding securities of the Company or any
of its Subsidiaries which contain any preemptive, redemption or similar
provisions, nor is any holder of securities of the Company or any Subsidiary
entitled to preemptive or similar rights arising out of any agreement or
understanding with the Company or any Subsidiary by virtue of any of the
Transaction Documents, and there are no contracts, commitments, understandings
or arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (ii)
neither the Company nor any Subsidiary has any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement; and (iii)
except as set forth in Transaction Documents there are no outstanding options,
warrants, agreements, convertible securities, preemptive rights or other rights
to subscribe for or to purchase or acquire, any shares of capital stock of the
Company or any Subsidiary or contracts, commitments, understandings, or
arrangements by which the Company or any Subsidiary is or may become bound to
issue any shares of capital stock of the Company or any Subsidiary, or
securities or rights convertible or exchangeable into shares of capital stock of
the Company or any Subsidiary. Except as set forth in Transaction Documents and
as otherwise required by law, there are no restrictions upon the voting or
transfer of any of the shares of capital stock of the Company pursuant to the
Company’s Charter Documents (as defined below) or other governing documents or
any agreement or other instruments to which the Company is a party or by which
the Company is bound. All of the issued and outstanding shares of capital stock
of the Company are validly issued, fully paid and nonassessable and the shares
of capital stock of the Subsidiaries are owned by the Company, free and clear of
any mortgages, pledges, liens, claims, charges, encumbrances or other
restrictions (collectively, “Encumbrances”). All of such outstanding capital
stock has been issued in compliance with applicable federal and state securities
laws. The issuance and sale of the Securities and, upon issuance, the Shares, as
contemplated hereby will not obligate the Company to issue shares of Common
Stock or other securities to any other person (other than the Subscriber) and
except as set forth in Transaction Documents will not result in the adjustment
of the exercise, conversion, exchange or reset price of any outstanding
security. The Company does not have outstanding stockholder purchase rights or
“poison pill” or any similar arrangement in effect giving any person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.

 

2.3     Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into, execute and deliver this Agreement and each
other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to Transaction Documents and to perform fully
its obligations hereunder and thereunder. All corporate action on the part of
the Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement and the Transaction
Documents by the Company; and (b) authorization, sale, issuance and delivery of
the Securities and upon issuance, the Shares contemplated hereby and the
performance of the Company’s obligations under this Agreement and the
Transaction Documents has been taken. This Agreement and the Transaction
Documents have been duly executed and delivered by the Company and each
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in the Transaction Documents. The Shares, when issued and
paid for in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Encumbrances
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. Subject at all times to the provisions of Sections 2.4
and 5.12 below, the Company will have reserved a sufficient number of Conversion
Shares and Warrant Shares for issuance upon the conversion of the Debentures and
exercise of the Warrants, respectively, free and clear of all Encumbrances,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. Except as set forth on Schedule 2.3
hereto, the issuance and sale of the Securities (including the Shares)
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person other than the Subscribers.

 

6 

 

 

2.4     The Charter Amendment or Reverse Stock Split. As at the date of this
Agreement, the Certificate of Incorporation of the Company permits it to issue
up to 250,000,000 shares of Common Stock. As set forth in the Private Placement
Memorandum, the sum of (a) the 133,720,519 outstanding shares of Common Stock,
plus (b) all additional shares of Common Stock that are issuable upon conversion
of outstanding Debentures and exercise of outstanding options and warrants (the
“Common Stock Equivalents”) totals approximately 249,388,281 shares of Common
Stock and Common Stock Equivalents (the “Fully-Diluted Common Stock”).
Accordingly, the Company does not have a sufficient number of shares of
authorized and unissued Common Stock available to issue upon conversion of the
Debentures or exercise of the Warrants. As set forth in Section 5.12 of this
Agreement, the Company covenants and agrees to obtain Stockholder Approval on or
before October 31, 2016.

 

2.5     No Conflict; Governmental Consents.

 

(a)          The execution and delivery by the Company of this Agreement and the
Transaction Documents, the issuance and sale of the Securities (including, when
issued, the Shares) and the consummation of the other transactions contemplated
hereby or thereby do not and will not (i) result in the violation of any law,
statute, rule, regulation, order, writ, injunction, judgment or decree of any
court or governmental authority to or by which the Company is bound including
without limitation all foreign, federal, state and local laws applicable to its
business and all such laws that affect the environment, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect,
(ii) conflict with or violate any provision of the Company’s Articles of
Incorporation (the “Articles”), as amended or the Bylaws, (and collectively with
the Articles, the “Charter Documents”) of the Company, and (iii) conflict with,
or result in a material breach or violation of, any of the terms or provisions
of, or constitute (with or without due notice or lapse of time or both) a
default or give to others any rights of termination, amendment, acceleration or
cancellation (with or without due notice, lapse of time or both) under any
agreement, credit facility, lease, loan agreement, mortgage, security agreement,
trust indenture or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of their
respective properties or assets is subject, nor result in the creation or
imposition of any Encumbrances upon any of the properties or assets of the
Company or any Subsidiary.

 

7 

 

 

(b)          No approval by the holders of Common Stock, or other equity
securities of the Company is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the other Transaction Documents or in connection with the
authorization, issue and sale of the Securities and, upon issuance, the Shares,
except as has been previously obtained.

 

(c)          No consent, approval, authorization or other order of any
governmental authority or any other person is required to be obtained by the
Company in connection with the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents or in
connection with the authorization, issue and sale of the Securities and, upon
issuance, the Shares, except such post-sale filings as may be required to be
made with the SEC, FINRA and with any state or foreign blue sky or securities
regulatory authority, all of which shall be made when required.

 

2.6    Consents of Third Parties. No vote, approval or consent of any holder of
capital stock of the Company or any other third parties is required or necessary
to be obtained by the Company in connection with the authorization, execution,
deliver and performance of this Agreement and the other Transaction Documents or
in connection with the authorization, issue and sale of the Securities and, upon
issuance, the Shares, except as previously obtained, each of which is in full
force and effect.

 

2.7    SEC Reports; Financial Statements. The Company has (a) for the
twenty-four (24) months preceding the filing of the Form 10-K (or such shorter
period as the Company was required by law to file such reports) (i) disclosed
all material information required to be publicly disclosed by it on Form 8-K,
(ii) filed all reports on Form 10-Q and Form 10-K and (iii) filed all other
reports (other than any Form 8-K) required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, and (b) since the filing of the Form 10-K, the Company has filed
all reports required to be filed by it under the Securities Act and Exchange Act
(the foregoing materials being collectively referred to herein as the "SEC
Reports" and, together with the Schedules to this Agreement (if any), the
"Disclosure Materials") on a timely basis or has timely filed a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the footnotes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 

2.8     Licenses. Except as otherwise set forth on the Schedule 2.8, the Company
and its Subsidiaries have sufficient licenses, permits and other governmental
authorizations currently required for the conduct of their respective businesses
or ownership of properties and is in all material respects in compliance
therewith.

 

8 

 

 

2.9     Litigation. Except as set forth on the Schedule 2.9, the Company knows
of no pending or threatened legal or governmental proceedings against the
Company or any Subsidiary which could materially adversely affect the business,
property, financial condition or operations of the Company and its Subsidiaries,
taken as a whole, or which materially and adversely questions the validity of
this Agreement or the other Transaction Documents or the right of the Company to
enter into this Agreement and the other Transaction Documents, or to perform its
obligations hereunder and thereunder. Neither the Company nor any Subsidiary is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiaries taken as a whole. There is no
action, suit, proceeding or investigation by the Company or any Subsidiary
currently pending in any court or before any arbitrator or that the Company or
any Subsidiary intends to initiate. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or since the filing of the Form 10-K has
been the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the Company’s knowledge, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company.

 

2.10   Compliance. Except as set forth on Schedule 2.10, neither the Company nor
any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

 

2.11   Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

2.12   Disclosure. The information set forth in the Transaction Documents as of
the date hereof and as of the date of each Closing contains no untrue statement
of a material fact nor omits to state a material fact necessary in order to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading.

 

2.13   Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

 

2.14   Brokers. Except for the Placement Agent and as set forth on Schedule
2.13, neither the Company nor any of the Company's officers, directors,
employees or stockholders has employed or engaged any broker or finder in
connection with the transactions contemplated by this Agreement and no fee or
other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement. The Company is not party to any
agreement, arrangement or understanding whereby any person has an exclusive
right to raise funds and/or place or purchase any debt or equity securities for
or on behalf of the Company.

 

9 

 

 

2.15   Intellectual Property; Employees.

 

(a)          The Company owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted and as presently proposed to be conducted, without
any known infringement of the rights of others as set forth on Schedule 2.15 and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Except as disclosed on Schedule 2.15 or the
SEC Reports, there are no material outstanding options, licenses or agreements
of any kind relating to the Intellectual Property Rights, nor is the Company
bound by or a party to any material options, licenses or agreements of any kind
with respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
of any other person or entity other than such licenses or agreements arising
from the purchase of “off the shelf” or standard products. The Company has not
received any written communications alleging that the Company has violated or,
by conducting its business as presently proposed to be conducted, would violate
any Intellectual Property Rights of any other person or entity. The Company and
its Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect

 

(b)          Except as set forth on Schedule 2.15, the Company is not aware that
any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company or that would conflict with the
Company’s business as presently conducted.

 

(c)          Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any employee is now obligated.

 

(d)          To the Company’s knowledge, no employee of the Company, nor any
consultant with whom the Company has contracted, is in violation of any term of
any employment contract, proprietary information agreement or any other
agreement and to the Company’s knowledge the continued employment by the Company
of its present employees, and the performance of the Company’s contracts with
its independent contractors, will not result in any such violation. The Company
has not received any written notice alleging that any such violation has
occurred. Except as set forth on Schedule 2.15, no employee of the Company has
been granted the right to continued employment by the Company or to any
compensation following termination of employment with the Company except for any
of the same which would not have a Material Adverse Effect on the business of
the Company. The Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company,
nor does the Company have a present intention to terminate the employment of any
officer, key employee or group of employees.

 

2.16   Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 2.16, the Company has good and marketable title to its properties and
assets, including the properties and assets reflected in the most recent balance
sheet included in the Company’s financial statements, and good title to its
leasehold estates, in each case subject to no Encumbrances, other than (a) those
resulting from taxes which have not yet become delinquent; and (b) Encumbrances
which do not materially detract from the value of the property subject thereto
or materially impair the operations of the Company; and (c) those that have
otherwise arisen in the ordinary course of business, none of which are material.
Except as set forth in Schedule 2.16, the Company is in compliance with all
material terms of each lease to which it is a party or is otherwise bound.

 

10 

 

 

2.17   Obligations to Related Parties. Except as set forth on in the Transaction
Documents, there are no obligations of the Company to officers, directors,
stockholders, or employees of the Company other than (a) for payment of salary
or other compensation for services rendered, (b) reimbursement for reasonable
expenses incurred on behalf of the Company and (c) for other standard employee
benefits made generally available to all employees (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company). Except as set forth in the Transaction Documents,
none of the officers or directors of the Company and, to the Company’s
knowledge, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than as holders of stock
options and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

2.18   Material Changes. Except as set forth in the Transaction Documents, since
the date of the latest audited financial statements included within the SEC
Reports (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
generally accepted accounting principles or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the identity of its auditors, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the SEC any request for
confidential treatment of information.

 

2.19   Sarbanes-Oxley. The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

 

2.20   No General Solicitation. None of the Company, its Subsidiaries, any of
their affiliates, and any person acting on their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.

 

11 

 

 

2.21   No Integrated Offering. Assuming the accuracy of the Subscriber
representations and warranties set forth in Article I hereunder, none of the
Company, its Subsidiaries, any of their affiliates, and any person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the Securities Act or
that is likely to cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. Except as set
forth in the Transaction Documents or on Schedule 2.21, none of the Company, its
Subsidiaries, their affiliates and any person acting on their behalf, have taken
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the Securities Act or cause the
offering of the Securities to be integrated with other offerings.

 

2.22   Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company's Charter
Documents or the laws of its state of incorporation that is or could become
applicable to the Subscriber as a result of the Subscriber and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the Company's issuance of the Securities and the
Subscriber' ownership of the Securities.

 

2.23   Taxes. Each of the Company and its subsidiaries has filed all U.S.
federal, state, local and foreign tax returns which are required to be filed by
each of them and all such returns are true and correct in all material respects.
The Company and each subsidiary has paid all taxes whether or not shown on such
returns or pursuant to any assessments received by any of them or by which any
of them are obligated to withhold from amounts owing to any employee, creditor
or third party. The Company and each subsidiary has properly accrued all taxes
required to be accrued and/or paid, except where the failure to accrue would not
have a Material Adverse Effect. To the knowledge of the Company, none of the tax
returns of the Company nor any of its subsidiaries is currently being audited by
any state, local or federal authorities. Neither the Company nor any subsidiary
has waived any statute of limitations with respect to taxes or agreed to any
extension of time with respect to any tax assessment or deficiency. The Company
has set aside on its books adequate provision for the payment of any unpaid
taxes.

 

2.24   Registration Rights. Except as set forth on Schedule 2.24, no person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.

 

2.25   Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any trading market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such trading market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements

 

2.26   Disclosure. All disclosure furnished by or on behalf of the Company to
the Subscriber in the Transaction Documents regarding the Company, its business
and the transactions contemplated hereby, including the Disclosure Schedules to
this Agreement, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

 

12 

 

 

2.27   Seniority. Except for the issuance to a lender on September 7, 2016 of a
$725,000 principal amount note due October 15, 2016 and secured by a lien on the
Company’s accounts receivable and inventory, the proceeds for which were used to
retire a prior maturing note (the “Refinancing Note”), no indebtedness or other
claim against the Company is senior to the Debentures in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise, other than indebtedness secured by purchase money security interests
(which is senior only as to underlying assets covered thereby) and capital lease
obligations (which is senior only as to the property covered thereby).

 

2.28   Private Placement. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Section 1, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscriber as contemplated hereby.

 

III.         TERMS OF SUBSCRIPTION

 

3.1    The minimum purchase that may be made by any prospective investor shall
be $50,000. Subscriptions for investment below the minimum investment may be
accepted at the discretion of the Placement Agent and the Company. The Company
and the Placement Agent each reserve the right to reject any subscription made
hereby, in whole or in part, in its sole discretion. The Company’s agreement
with each Subscriber is a separate agreement and the sale of the Securities to
each Subscriber is a separate sale.

 

3.2    All funds shall be deposited in the account identified in Section 1.1
hereof.

 

3.3    Certificates representing the Debentures and the Warrants purchased by
the Subscriber pursuant to this Agreement will be prepared for delivery to the
Subscriber as soon as practicable (but in no event more than five (5) Trading
Days) following the Closing at which such purchase takes place. The Subscriber
hereby authorizes and directs the Company to deliver the certificates
representing the Debentures and the Warrants purchased by the Subscriber
pursuant to this Agreement directly to the Placement Agent unless otherwise
indicated on the signature page hereto.

 

IV.          CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

 

4.1     The Subscriber’s obligation to purchase the Securities at the Closing at
which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:

 

(a)          Representations and Warranties; Covenants. The representations and
warranties made by the Company in Section 2 hereof qualified as to materiality
shall be true and correct as of the Initial Closing at all times prior to and on
the Closing Date, except (i) to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, (ii) the
representations and warranties made by the Company in Section 2 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date; provided however, that notwithstanding the
foregoing, the Company shall only be required to update the Disclosure Schedules
by the delivery to the Subscribers by the Company of an amended Disclosure
Schedule with respect to any information that is of a material nature as of such
proposed Closing Date. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
Closing shall have been performed or complied with in all material respects.

 

13 

 

 

(b)          No Legal Order Pending. There shall not then be in effect any legal
or other order enjoining or restraining the transactions contemplated by this
Agreement.

 

(c)          No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Securities (except as otherwise provided in this
Agreement).

 

(d)          Required Consents. The Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities and the consummation
of the other transactions contemplated by the Transaction Documents, all of
which shall be in full force and effect.

 

(e)          Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect.

 

(f)          No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the SEC or any trading market
(except for any suspensions of trading of not more than one trading day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a trading market.

 

(g)          Blue Sky. The Company shall have completed qualification for the
Securities and the Shares under applicable Blue Sky laws.

 

(h)          Legal Opinion. The Company’s corporate counsel shall have delivered
a legal opinion addressed to the Subscribers in a form reasonably acceptable to
the Placement Agent.

 

(i)          Disclosure Schedules. The Company shall have delivered to the
Subscriber a copy of its Disclosure Schedules (or amended Disclosure Schedules)
qualifying any of the representations and warranties contained in Section 2 as
of the applicable Closing.

 

V.COVENANTS OF THE COMPANY

 

5.1     Transfer Restrictions.

 

(a)          The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144 promulgated
under the Securities Act, to the Company or to an affiliate of a Subscriber or
in connection with, the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement, and shall have the rights of a
Subscriber under this Agreement.

 

14 

 

 

(b)          The Subscriber agrees to the imprinting, so long as is required by
this Section 5.1, of a legend on any of the Securities, including the Shares,
substantially in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c)          The Subscriber understands that prior to September 2, 2011, the
Company was a “shell company” as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”). Pursuant to Rule 144(i),
securities issued by a current or former shell company (that is, the Securities
and the Shares) that otherwise meet the holding period and other requirements of
Rule 144 nevertheless cannot be sold in reliance on Rule 144 unless at the time
of a proposed sale pursuant to Rule 144 the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act and has filed all
reports and other materials required to be filed by Section 13 or 15(d) of the
Exchange Act, as applicable, during the preceding 12 months (or for such shorter
period that the issuer was required to file such reports and materials), other
than Form 8-K reports. As a result, the restrictive legends on certificates for
the Securities or the Shares cannot be removed except in connection with an
actual sale meeting the foregoing requirements or pursuant to an effective
registration statement.

 

(d)          Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Shares pursuant to Rule
144, or (iii) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the SEC). The Company shall cause its counsel, at the Company’s
expense, to issue a legal opinion to the Company’s transfer agent promptly (but
in no event later than the requisite share delivery date set forth in the
Debentures and the Warrants) if required by the Company’s transfer to effect the
removal of the legend hereunder.

 

5.2     Listing of Securities. The Company agrees, (i) if the Company applies to
have the Common Stock traded on any other trading market, it will include in
such application the shares of Common Stock and Shares, and will take such other
action as is necessary or desirable to cause the shares of Common Stock and
Shares to be listed on such other trading market as promptly as possible, and
(ii) it will take all action reasonably necessary to continue the listing and
trading of its Common Stock on a trading market and will comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the trading market.

 

15 

 

 

5.3     Reservation of Shares. Subject to Stockholder Approval (as defined in
Section 5.12 of this Agreement), , at all times while the Debentures and
Warrants are outstanding, maintain a reserve from its duly authorized shares of
Common Stock of a number of shares of Common Stock sufficient to allow for the
issuance of the Shares.

 

5.4     Replacement of Securities. If any certificate or instrument evidencing
any Securities or the Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities. If a
replacement certificate or instrument evidencing any securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

5.5     Furnishing of Information. Until the time that no Subscriber owns
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as Subscriber owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to Subscriber and make publicly available in accordance with
Rule 144(c) such information as is required for the Subscribers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

 

5.6     Securities Laws; Publicity. Unless otherwise required by applicable law,
the Company shall, by 8:30 a.m. (New York City time) on the fourth trading day
immediately following the first and last Closings hereunder, issue a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and including the Transaction Documents as exhibits thereto
to the extent required by law. The Company shall not publicly disclose the name
of Subscriber, or include the name of any Subscriber in any filing with the SEC
or any regulatory agency or trading market, without the prior written consent of
Subscriber, except: (a) as required by federal securities law in connection with
the filing of final Transaction Documents (including signature pages thereto)
with the SEC and (b) to the extent such disclosure is required by law, in which
case the Company shall provide the Subscriber with prior notice of such
disclosure permitted under this clause (b).

 

5.7     Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D promulgated under
the Securities Act and to provide a copy thereof, promptly upon request of the
Subscriber. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Subscriber at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Subscriber.

 

5.8     Equal Treatment of Subscribers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.

 

16 

 

 

5.9          Indemnification. 

 

(a)     The Company agrees to indemnify and hold harmless the Subscriber, its
affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Subscriber Indemnified Parties”) from
and against any and all loss, liability, damage or deficiency suffered or
incurred by any Indemnified Party by reason of any misrepresentation or breach
of warranty by the Company or, after any applicable notice and/or cure periods,
nonfulfillment of any covenant or agreement to be performed or complied with by
the Company, in each case contained in this Agreement or any of the other
Transaction Documents; and will promptly reimburse the Subscriber Indemnified
Parties for all expenses (including reasonable fees and expenses of legal
counsel) as incurred in connection with the investigation of, preparation for or
defense of any pending or threatened claim related to or arising in any manner
out of any of the foregoing, or any action or proceeding arising therefrom
(collectively, “Proceedings”), whether or not such Subscriber Indemnified Party
is a formal party to any such Proceeding.

 

(b)    If for any reason (other than a final non-appealable judgment finding any
Subscriber Indemnified Party liable for losses, claims, damages, liabilities or
expenses for its gross negligence or willful misconduct) the foregoing indemnity
is unavailable to an Subscriber Indemnified Party or insufficient to hold an
Subscriber Indemnified Party harmless, then the Company shall contribute to the
amount paid or payable by a Subscriber Indemnified Party as a result of such
loss, claim, damage, liability or expense in such proportion as is appropriate
to reflect not only the relative benefits received by the Company on the one
hand and the Subscriber on the other, but also the relative fault of the Company
or the Placement Agent, as applicable, on the one hand and the Subscriber on the
other, as well as any relevant equitable considerations.

 

(c)     Notwithstanding the foregoing, the Company shall not be liable to
indemnify any Subscriber Indemnified Parties under Section 5.9(a) or to
contribute to the amount paid or payable by all Subscriber Indemnified Parties
under Section 5.9(b) in an amount under both such Sections that in the aggregate
exceeds the Subscriber’s aggregate purchase price tendered hereunder.

 

5.10      Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other person acting on its
behalf, will provide Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto Subscriber shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that Subscriber shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.

 

5.11      Use of Proceeds. Except as set forth on Schedule 5.11 attached hereto,
the Company shall use the net proceeds from the sale of the Securities hereunder
for working capital purposes and shall not use such proceeds for: (a) the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) the redemption of any Common Stock or Common Stock equivalents or (c) the
settlement of any outstanding litigation.

 

5.12      Stockholder Approval.  The Company has filed a proxy statement with
the SEC on August 22, 2016 and it shall use its best efforts to increase its
authorized shares of Common Stock from 250,000,000 shares to 500,000,000 shares
of Common Stock (the “Charter Amendment”) or, if, for any reason, such Charter
Amendment is not able to be filed, to consummate a 1-for-15 reverse stock split
of its outstanding Common Stock, which reverse stock split was approved on
December 1, 2015 by the requisite majority of Company stockholders and the
Company’s board of directors was authorized to effect such reverse stock split
at a ratio determined by them within a range of between 1-for-15 and 1-for-25
(the “Authorized Reverse Stock Split”), on or before October 31, 2016, as may be
required to issue all of the shares of Common Stock issuable upon conversion or
exercise of, or otherwise with respect to, the Debentures and the Warrants in
accordance with Delaware law and any applicable rules or regulations of the
Trading Market (the “Stockholder Approval”).   The Company shall comply with the
filing and disclosure requirements of Section 14 under the Exchange Act in
connection with the Stockholder Approval.  The Company represents and warrants
that its Board of Directors has approved the proposal contemplated by this
Section.

 

17 

 

 

VI.          MISCELLANEOUS

 

6.1     Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile or by electronic communication at or
prior to 5:30 p.m. (New York City time) on a day in which the New York Stock
Exchange is open for trading (a “Trading Day”), (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile or electronic communication on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (c) the second
(2nd) Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be addressed as follows:

 

if to the Company, to it at:

 

Protea Biosciences Group, Inc.

1311 Pineview Drive, Suite 501

Morgantown, WV 26505

Attn: Stephen C. Turner, CEO

 

With a copy to (which shall not constitute notice):

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attn: Stephen A. Weiss, Esq.

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

With a copy to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attn: Richard Friedman

 

if to the Escrow Agent, to it at:

 

Signature Bank

261 Madison Ave.

New York, NY 10016

Attn: Cliff Broder, Group Director and Senior Vice President

Fax: 646-822-1359

 

18 

 

 

6.2     Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

6.3     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Subscriber (other
than by merger). Subscriber may assign any or all of its rights under this
Agreement to any person to whom Subscriber assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents

 

6.4     The Transaction Documents, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

6.5    Upon the execution and delivery of this Agreement by the Subscriber and
the Company, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Securities as herein provided, subject, however,
to the right hereby reserved by the Company to enter into the same agreements
with other Subscriber and to reject any subscription, in whole or in part,
provided the Company returns to Subscriber any funds paid by Subscriber with
respect to such rejected subscription or portion thereof, without interest or
deduction.

 

6.6     All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

6.7     In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

19 

 

 

6.8    The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

6.9     It is agreed that a waiver by either party of a breach of any provision
of this Agreement shall not operate, or be construed, as a waiver of any
subsequent breach by that same party.

 

6.10   The Company agrees to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

6.11   This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

6.12   Nothing in this Agreement shall create or be deemed to create any rights
in any person or entity not a party to this Agreement.

 

6.13   In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Subscriber and the Company
will be entitled to specific performance under this Agreement. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

6.14   Acknowledgment Regarding Subscriber’s Trading Activity. The Company
further understands and acknowledges that (a) Subscriber may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Shares deliverable with respect to Securities are being determined, and (b)
such hedging activities (if any) could reduce the value of the existing
stockholders' equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

20 

 

 

To subscribe for the Debentures and Warrants

to Purchase Shares of Common Stock in the private offering of

 

PROTEA BIOSCIENCES GROUP, INC.

 

1.Date and Fill the face amount and aggregate purchase price of 20% original
issue discount unsecured convertible debentures (the “Debentures”), initially
convertible into shares of the Company’s common stock par value $0.001 per share
(the “Common Stock”) at a conversion price equal to $0.25, and (b) a three-year
warrant (the “Warrant”, and together with the Debentures, collectively, the
“Securities”) to purchase such number of shares of Common Stock of the Company
equal to 75% of the number of shares of Common Stock initially issuable upon
conversion of the Debentures in this Offering at an exercise price equal 30%
(thirty) percent premium to conversion price, subject to adjustment thereunder
(the “Exercise Price”), the “Securities” being subscribed for and Complete and
Sign the Signature Page included in this Subscription Agreement.

2.Initial the Accredited Investor Certification attached to this Subscription
Agreement.

3.Complete and Sign the Signature Page attached to this Subscription Agreement.
NOTICE: Please Debenture that by executing the attached Subscription Agreement,
you will be deemed to have executed the Debentures and have agreed to the terms
of the Warrant (collectively the “Transaction Documents”), each of which are
attached to the Subscription Agreement, and will be treated for all purposes as
if you did sign and agree to, as applicable, each such Transaction Document even
though you may not have physically signed the signature pages to such documents.

4.Complete and Return the attached Investor Questionnaire and, if applicable,
Wire Transfer Authorization attached to this Subscription Agreement.

5.Return all forms to your Account Executive and then send all signed original
documents with a check (if applicable) to:

 

Laidlaw & Company (UK) Ltd.

Attn: Investment Banking

546 Fifth Avenue, 5th Floor

New York, NY 10036

 

6.Please make your subscription payment payable to the order of “Signature Bank,
as Escrow Agent for Protea Biosciences Group, Inc.” Account No. 1502805505

 

For wiring funds directly to the escrow account, use the following instructions:

 

Signature Bank

261 Madison Avenue

New York, NY 10016

Acct. Name: Signature Bank as Escrow Agent for

  Protea Biosciences Group, Inc.

ABA Number: 026013576

SWIFT Code: SIGNUS33

A/C Number: 1502805505

FBO: Purchaser Name

Social Security Number

Address

 

21 

 

 

ANTI-MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act   What is money laundering?   How big is the problem and why
is it important?           The USA PATRIOT Act is designed to detect, deter, and
punish terrorists in the United States and abroad.  The Act imposes new
anti-money laundering requirements on brokerage firms and financial
institutions.  Since April 24, 2002 all brokerage firms have been required to
have new, comprehensive anti-money laundering programs. To help you understand
these efforts, we want to provide you with some information about money
laundering and our steps to implement the USA PATRIOT Act.   Money laundering is
the process of disguising illegally obtained money so that the funds appear to
come from legitimate sources or activities.  Money laundering occurs in
connection with a wide variety of crimes, including illegal arms sales, drug
trafficking, robbery, fraud, racketeering, and terrorism.   The use of the U.S.
financial system by criminals to facilitate terrorism or other crimes could well
taint our financial markets.  According to the U.S. State Department, one recent
estimate puts the amount of worldwide money laundering activity at $1 trillion a
year.

 

What are we required to do to eliminate money laundering?   Under new rules
required by the USA PATRIOT Act, our anti-money laundering program must
designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with the new laws.   As part of our
required program, we may ask you to provide various identification documents or
other information.  Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

1 

 

 

PROTEA BIOSCIENCES GROUP, INC.

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

 

AGGREGATE FACE AMOUNT OF THE DEBENTURE = $_________

 

AGGREGATE PURCHASE PRICE OF THE DEBENTURE = $_________ (the “Purchase Price”, or
80% of the Aggregate Face Amount of the Debentures being purchased) (DEBENTURE:
to be completed by the Purchaser)

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

            Print Name(s)   Social Security Number(s)                        
Print Name(s)   Social Security Number(s)                         Signature of
Purchaser   Signature of Co-Purchaser (if applicable):               Address:  
                    Date            



 



 

  

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

                Federal Taxpayer     Name of Partnership,   Identification
Number     Corporation, Limited         Liability Company or Trust              
      By:             Name:   State of Organization       Title:                
  Address:                       Date            

 

AGREED AND ACCEPTED:   PROTEA BIOSCIENCES GROUP, INC.

 

By:           Name:   Date     Title:      



 

 

 

 

FORM OF INVESTOR QUESTIONNAIRE

 

PROTEA BIOSCIENCES GROUP, INC.

 

For Individual Investors Only

 

(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):

 

Initial _______I certify that I have a “net worth” of at least $1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse. For purposes of calculating net worth under this paragraph, (i) the
primary residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.

 

Initial _______I certify that I have had an annual gross income for the past two
years of at least $200,000 (or $300,000 jointly with my spouse) and expect my
income (or joint income, as appropriate) to reach the same level in the current
year.

 

For Non-Individual Investors

 

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet either of the criteria for Individual Investors, above.

 

Initial _______The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in Company.

 

Initial _______The undersigned certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA
§3(21)) that is a bank, savings and loan association, insurance company or
registered investment adviser.

 

Initial _______The undersigned certifies that it is an employee benefit plan
whose total assets exceed $5,000,000 as of the date of the Subscription
Agreement.

 

Initial _______The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for Individual Investors, above.

 

Initial _______The undersigned certifies that it is a U.S. bank, U.S. savings
and loan association or other similar U.S. institution acting in its individual
or fiduciary capacity.

 

A-1

 

 

Initial _______The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.

 

Initial _______The undersigned certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in Company.

 

Initial _______The undersigned certifies that it is a trust with total assets of
at least $5,000,000, not formed for the specific purpose of investing in
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.

 

Initial _______The undersigned certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.

 

Initial _______The undersigned certifies that it is an insurance company as
defined in §2(a)(13) of the Securities Act of 1933, as amended, or a registered
investment company.

A-2

 

 

PROTEA BIOSCIENCES GROUP, INC.

Investor Questionnaire

(Must be completed by Purchaser)

 

Section A - Individual Purchaser Information

 

EXACT Purchaser Name(s) in which securities are to be issued:
_______________________________________________________________________

 

Individual executing Profile or Trustee:
_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
________________________________________________________________________

 

Date of Birth: _________________ Marital Status: _________________

 

Joint Party Date of Birth:_________________

 

Investment Experience (Years): ___________

 

Annual Income: _________________

 

Net Worth: ________________

 

Home Street Address:
________________________________________________________________________

 

Home City, State & Zip Code:
________________________________________________________________________

 

Home Phone: ________________________ Home Fax: _____________________

 

Home Email: _______________________________

 

Employer:
________________________________________________________________________

 

Employer Street Address:
________________________________________________________________________

 

Employer City, State & Zip Code:
________________________________________________________________________

 

Bus. Phone: __________________________ Bus. Fax: _______________________

 

Bus. Email: ________________________________

 

Type of Business:
________________________________________________________________________

 

LAIDLAW Account Executive / Outside Broker/Dealer:
_______________________________________________________

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
_______

 

A-3

 

 

Section B – Entity Purchaser Information

 

EXACT Purchaser Name(s) in which securities are to be issued:
________________________________________________________________________

 

Authorized Individual executing Profile or Trustee:
_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
________________________________________________________________________

 

Investment Experience (Years): ___________



 

Net Worth: ________________

 

Was the Trust formed for the specific purpose of purchasing the Securities?

 



¨ Yes ¨ No





 

Principal Purpose (Trust)______________________________________

 

Type of Business: ________________________________________________________

 

Street Address:
________________________________________________________________________

 

City, State & Zip Code:
________________________________________________________________________

 

Phone: ________________________ Fax: ________________________

 

Email: __________________________

 

Laidlaw Account Executive / Outside Broker/Dealer:

 

_______________________________________________________

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
_______

 

A-4

 

 

Section C – Form of Payment – Check or Wire Transfer

 

____Check payable to “SIGNATURE BANK, AS ESCROW AGENT FOR PROTEA BIOSCIENCES
GROUP, INC.

 

____Wire funds from my outside account according to the “To subscribe for the
Debentures and Warrants to Purchase Shares of Common Stock in the private
offering of PROTEA BIOSCIENCES GROUP, INC.”

 

____Wire funds from my LAIDLAW Account – See following page

  

Section D – Purchaser Instructions for Payments of any Dividends

 

    Please make any dividend and any other payment checks pursuant to the
Securities to “Sterne Agee & Leach Inc. c/f Insert Client Name]” and deliver
such checks to Laidlaw so that they may deposit them into my Laidlaw brokerage
account           Please make out any dividend and any other payment checks
pursuant to the Securities in the registered name of the Purchaser set forth in
the signature page to the Subscription Agreement for the Securities and mail
such checks to me at the address specified in such signature page.

 

Section E – Securities Delivery Instructions (check one)

 

____Please deliver my securities to Laidlaw for deposit into my brokerage
account.

  

____Please deliver my securities to the address listed in the above Investor
Questionnaire.

 

____Please deliver my securities to the below address:

______________________________________

______________________________________

______________________________________

______________________________________

 



Purchaser Signature(s) _______________________________________
Date_______________     Joint Purchaser Signature (if applicable):
________________________ Date_______________

 

A-5

 

 

Wire Transfer Authorization

 

TO:OPERATIONS MANAGER

LAIDLAW & CO. (UK) LTD.

 

RE:Client Wire Transfer Authorization

PROTEA BIOSCIENCES GROUP, INC.

 

DATE: ________________

 



 

 

This memorandum authorizes the transfer of the following listed funds from my
LAIDLAW Brokerage Account as follows:

 

LAIDLAW Brokerage Account # ______________________     Wire Amount
$______________________



 

SIGNATURE BANK

261 Madison Avenue

New York, NY 10016

ABA Number: 026013576

For Credit to Signature Bank, as Escrow Agent for

Protea Biosciences Group, Inc.

Account No.: 1502805505

 

REFERENCE:

 

PURCHASER'S LEGAL NAME

______________________________________________________

 

TAX ID NUMBER

______________________________________________________

 

PURCHASER'S ADDRESS

______________________________________________________

 

FBO: ________________________________________________

 

Signature:         Signature:     (Joint Signature)  



A-6

 

 

Exhibit A

 

Private Placement Memorandum

 

A-7

 

 

Exhibit B

 

Form of 20% OID Debenture

 

B-1

 

 

Exhibit C

 

Form of Warrant

 

C-1

 

 

FORWARD-LOOKING STATEMENTS

 

We have included in this Agreement, including the Schedule, certain
forward-looking statements. Such statements can be identified by the use of
forward-looking terminology such as “believe,” “expect,” “may,” “should,”
“seek,” “on-track,” “plan,” “project,” “forecast,” “intend” or “anticipate,” or
the negative thereof or comparable terminology, or by discussions of vision,
strategy or outlook, including statements related to revenues and profitability,
pricing and competition, the continued viability of our technology, our growth
and expansion plans, including retaining new employees, compliance with
governmental regulations, our intellectual property protection strategies,
payment of dividends, the volatility of our common stock and the market for our
common stock, dilution, trading restrictions, use of proceeds and the need for
additional debt or equity funding. You are cautioned that our business and
operations are subject to a variety of risks and uncertainties, many of which
are beyond our control and, consequently, our actual results may differ
materially from those projected by any forward-looking statements. See the
section titled “Risk Factors” on Schedule 3A.9 and those described under the
heading “Risk Factors” contained in the Company’s Annual Report on Form 10-K
filed with the Commission on March 16, 2016, for information regarding certain
important factors that could cause our actual results to differ materially from
those projected in our forward-looking statements. Our forward-looking
statements contained herein speak only as of the date of this Agreement. We make
no commitment to revise or update any forward-looking statements in order to
reflect events or circumstances after the date any such statements are made. 

 



C-2

 